Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
When considered as a whole and in light of Applicant’s specification, claims 1-17 are allowable over the art of record.

The following is an examiner’s statement of reasons for allowance: 

As to independent claims 1, 16, 17:
The closest prior art of Dellinger et al. (US20180329550) shows a method, corresponding device, and corresponding computer-readable storage medium, comprising: at an electronic device including a display generation component and one or more input devices: 
displaying, by the display generation component, a dock containing a plurality of application icons overlaid on a first user interface of a first application (¶ [0302]) (e.g., . the dock 408 overlaying a portion of the display area 601a includes affordances that correspond to applications available on the device 100), 
wherein the plurality of application icons correspond to different applications installed on the electronic device  (¶ [0302])  (e.g., affordances correspond to applications available on the device 100); 
while displaying the dock overlaid on the first user interface of the first application, 
detecting a first input including detecting selection of a respective application icon in the dock; 

in accordance with a determination that the respective application icon corresponds to a second application that is distinct from the first application, replacing display of the first user interface of the first application with display of a second user interface of the second application, irrespective of a number of windows that were associated with the second application at a time when the first input was detected (¶ [0306]) (e.g., Upon detecting the liftoff, as shown in FIG. 6G, the device 100 replaces Application 2 in the representation 604 with a representation of the web-browsing application).

Dellinger fails to specifically show:
in accordance with a determination that the respective application icon corresponds to the first application, and that the first application is associated with multiple windows, 
displaying, via the display generation component, respective representations of the multiple windows of the first application;  
in accordance with a determination that the respective application icon corresponds to the first application, and 
that the first application currently is only associated with a single window, maintaining display of the first user interface of the first application.

As to dependent claims 2-15:
These claims are dependent upon claim 1, and thus are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        2/24/2022